UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT

                         _________________

                            No. 97-50137

                         (Summary Calendar)
                          _________________


          RUSSELL L GANT,


                               Petitioner-Appellant,

          versus


          GARY JOHNSON, Director, Texas Department of
          Criminal Justice, Institutional Division,


                               Respondent-Appellee.



          Appeal from the United States District Court
                For the Western District of Texas
                          (W-96-CA-477)


                           July 9, 1998
Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Russell L. Gant, Texas prisoner # 640934, argues that the

district court erred in dismissing his 28 U.S.C. § 2254 habeas

petition as barred by the one-year statute of limitations provided

in the Antiterrorism and Effective Death Penalty Act of 1996


     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
(AEDPA).

     After the district court dismissed Gant’s habeas petition,

this court held that a habeas petition that is filed in the

district court within one year of the passage of AEDPA is timely.

See United States v. Flores, 135 F.3d 1000, 1005-06 (5th Cir.

1998).     Gant filed his petition approximately three months after

the effective date of AEDPA.     Accordingly, the district court’s

dismissal of Gant’s habeas petition is VACATED and the case is

REMANDED for further proceedings.

     VACATED AND REMANDED.




                                 -2-